  Case: 4:20-cv-00787-PLC Doc. #: 9 Filed: 07/31/20 Page: 1 of 5 PageID #: 219




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MELVIN LEROY TYLER and                           )
RICARDO MORALES,                                 )
                                                 )
               Petitioners,                      )
                                                 )     No. 4:20-cv-787-PLC
       v.                                        )
                                                 )
EILEEN RAMEY,                                    )
                                                 )
               Respondent.                       )

                                  MEMORANDUM AND ORDER

       This matter is before the Court upon review of a Petition Under 28 U.S.C. § 2254 for

Writ of Habeas Corpus that has been filed jointly by Melvin Leroy Tyler and Ricardo Morales,

along with each petitioner’s motion for leave to proceed in forma pauperis. In the petition, each

petitioner challenges his own state court judgment. For the reasons explained below, the Court

will grant petitioners leave to proceed in forma pauperis, and will deny and dismiss the petition

because it is successive and was filed without authorization from the United States Court of

Appeals for the Eighth Circuit.

                                              Background

       On August 4, 1978, Tyler was convicted of two counts of robbery and two counts of

assault, and was sentenced to serve consecutive terms of fifty years for each robbery count and

five years for each assault count. State v. Tyler, 622 S.W.2d 379 (Mo. Ct. App. 1981). On July

19, 1988, after pursuing relief in the Missouri state courts, he filed a Petition Under 28 U.S.C. §

2254 for Writ of Habeas Corpus in this United States District Court. See Tyler v. Armontrout,

917 F.2d 1138 (8th Cir. 1990). The Court denied the petition on July 12, 1989, and Tyler

appealed. Id. The Eighth Circuit Court of Appeals affirmed the decision on October 31, 1990. Id.
  Case: 4:20-cv-00787-PLC Doc. #: 9 Filed: 07/31/20 Page: 2 of 5 PageID #: 220




       Tyler has since filed various § 2254 petitions for the purpose of challenging his

convictions. E.g., Tyler v. Purkett, 26 F.3d 127 (8th Cir. 1994) (unpublished opinion) (noting that

the § 2254 petition at issue was “not the first habeas petition filed by [Tyler] for the purpose of

challenging these convictions…It is either the fifth or sixth such petition”). Additionally, on

January 24, 2008, Tyler and three other petitioners filed a joint § 2254 petition in this Court.

Tyler, et al. v. Crawford, No. 4:08-cv-116-MLM (E.D. Mo. 2008). The Court determined the

petition was an unauthorized successive petition and dismissed it, and on September 11, 2008,

the Eighth Circuit Court of Appeals denied the application for a certificate of appealability and

dismissed the appeal. Tyler, et al. v. Crawford, No. 08-2323 (8th Cir. 2008). On June 16, 2019,

Tyler and petitioner Morales filed a joint § 2254 petition in this Court. Morales, et al., v. Ramey,

No. 4:19-cv-1791-CDP (E.D. Mo. 2019). The Court determined the petition was an unauthorized

successive petition and dismissed it, and on February 26, 2019, the Eighth Circuit denied the

application for a certificate of appealability and dismissed the appeal. Morales, et al. v. Ramey,

No. 19-3456 (8th Cir. 2019).

       On April 18, 2012, Morales was convicted of multiple counts of statutory sodomy and

rape, and sentenced to serve a total of forty-five years’ imprisonment. See State of Missouri v.

Morales, No. 1022-CR03880 (22nd Jud. Cir. 2012). On May 16, 2014, after pursuing relief in

the Missouri state courts, he filed a § 2254 petition in this United States District Court. Morales

v. Cassady, No. 4:14-cv-00943-NAB (E.D. Mo. 2014). The Court denied the petition on

September 27, 2017, and Morales appealed. Id. The Eighth Circuit Court of Appeals affirmed the

decision on July 3, 2018. Morales v. Cassady, No. 18-1621 (8th Cir. 2018). On February 24,

2020, the Eighth Circuit Court of Appeals denied Morales’s petition for authorization to file a

successive habeas application. Additionally, as indicated above, Morales has also sought § 2254



                                                 2
  Case: 4:20-cv-00787-PLC Doc. #: 9 Filed: 07/31/20 Page: 3 of 5 PageID #: 221




relief via a joint petition filed with Tyler in 2019, as cited above. Morales and Tyler filed the

instant petition on June 10, 2020 by placing it in the prison’s mailing system. In the petition, they

each challenge their convictions detailed above.

                                            Discussion

        According to the Anti-Terrorism and Effective Death Penalty Act of 1996 (AEDPA), “[a]

claim presented in a second or successive habeas corpus application under section 2254 that was

presented in a prior application shall be dismissed.” 28 U.S.C. § 2244(b)(1). Furthermore, for

claims in a successive application that were not presented in a prior application, “the applicant

shall move in the appropriate court of appeals for an order authorizing the district court to

consider the application.” 28 U.S.C. § 2244(b)(3)(A). See also Boyd v. United States, 304 F.3d

813, 814 (8th Cir. 2002) (stating that authorization by the Eighth Circuit Court of Appeals is a

“prerequisite under 28 U.S.C. § 2244(b)(3) . . . to the filing of a second or successive habeas

petition”).

        As noted above, petitioners have filed prior petitions for writs of habeas corpus pursuant

to 28 U.S.C. § 2254 seeking to challenge the convictions they challenge in the instant petition.

The instant petition is therefore a second or successive application. Accordingly, to the extent

petitioners seek to relitigate claims they brought in an earlier § 2254 petition, those claims must

be denied pursuant to 28 U.S.C. § 2244(b)(1). To the extent that petitioners seek to bring new

claims for habeas relief, they must obtain leave from the Eighth Circuit Court of Appeals before

bringing those claims in this Court. 28 U.S.C. § 2244(b)(3)(A). Neither petitioner has been

granted leave to file a successive habeas petition by the Eighth Circuit Court of Appeals. As

such, the petition must be denied and dismissed as successive.

        Petitioners have also filed two motions averring that the judges of this Court are acting as



                                                   3
  Case: 4:20-cv-00787-PLC Doc. #: 9 Filed: 07/31/20 Page: 4 of 5 PageID #: 222




“investigators for state operatives,” and complaining that the judges have not ordered the state to

show cause. (ECF Nos. 4 and 7). They essentially seek the recusal of every judge in this Court.

The motions will be denied. Judges are presumed to be impartial, and petitioners have failed to

meet the substantial burden of proving otherwise. See Scenic Holding, LLC v. New Bd. of

Trustees of Tabernacle Missionary Baptist Church, Inc., 506 F.3d 656, 662 (8th Cir. 2007).

While petitioners are obviously dissatisfied with the outcomes of prior litigation, unfavorable

judicial rulings rarely establish a valid basis for recusal. United States v. Melton, 738 F.3d 903,

906 (8th Cir. 2013) (citation omitted). Petitioners have also filed a motion seeking to permit the

filing of additional exhibits, (ECF No. 8), which the Court will deny as moot.

       The Court has considered whether to issue a certificate of appealability. In order to do so,

the Court must find a substantial showing of the denial of a federal right. See Tiedeman v.

Benson, 122 F.3d 518, 522 (8th Cir. 1997). “A substantial showing is a showing that issues are

debatable among reasonable jurists, a court could resolve the issues differently, or the issues

deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). Petitioners

herein have made no such showing. Therefore, the Court will not issue a certificate of

appealability.

       Accordingly,

       IT IS HEREBY ORDERED that the motions for leave to proceed in forma pauperis

filed by Melvin Leroy Tyler and Ricardo Morales (ECF Nos. 2 and 3) are GRANTED.

       IT IS FURTHER ORDERED that the motions filed by Melvin Leroy Tyler and Ricardo

Morales (ECF Nos. 4 and 7) are DENIED.

       IT IS FURTHER ORDERED that the Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus filed by Melvin Leroy Tyler and Ricardo Morales is DENIED AND



                                                4
  Case: 4:20-cv-00787-PLC Doc. #: 9 Filed: 07/31/20 Page: 5 of 5 PageID #: 223




DISMISSED because it is an unauthorized successive petition. A separate Order of Dismissal

shall accompany this Memorandum and Order.

      IT IS FURTHER ORDERED that the motion filed by Melvin Leroy Tyler and Ricardo

Morales (ECF No. 8) is DENIED as moot.

      IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

      Dated this __31st_____ day of ____July__________, 2020.




                                             \s\ Jean C. Hamilton
                                             JEAN C. HAMILTON
                                             UNITED STATES DISTRICT JUDGE




                                             5
